Cook, J.,
delivered the opinion of the court.
The land in controversy was sold on the first Monday in March, 1907, by the tax collector of Pike county for the delinquent taxes of 1906; appellant being the purchaser.
Without stating the details of the pleading, it is sufficient to say the chancery court, on final decree, canceled *859the tax deed, upon the theory that the sale was invalid, because the land was sold at the wrong time.
This precise question was involved in Simpson v. Interstate Cooperage Co., 58 South. 4. According to that ■decision, which we unreservedly approve, the chancellor erred in his’ construction of sections 4327 and 4328 of the Code of 19.06. The tax title was perfect, and should have been confirmed.
As to the other questions involved in the litigation, we express no opinion, hut leave them to be dealt with by the court below.

Reversed and remanded.